DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-40 are pending in the instant application.  Claims 1-26 and 30-32 have been withdrawn from further consideration as being drawn to a nonelected invention

2.	Claims 27-29 and 33-40 and alpha-dioxygenase are under consideration in this Office Action. 

3.	In view of the claim amendment and arguments filed 05/12/2021, the previous rejection of the claims under 35 U.S.C. 103 has been withdrawn.


Improper Markush Grouping Rejection
4.	Claim 27 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).

	Amending the claim to recite that the consumer product comprises the recited surfactant of part (a) and an alpha-dioxygenase, and including dependent claims that recite that the consumer product further comprises the enzymes of parts (ii) - (iv) would aid in overcoming the rejection.



Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).



The claims and/or the specification of the copending application teach a detergent composition comprising: a) one or more hydroperoxy fatty acid producing enzyme capable of converting one or more fatty acids into one or more hydroperoxy fatty acids, wherein the hydroperoxy fatty acid producing enzymes are selected from the group consisting of oleate lipoxygenases, linoleate lipoxygenases, arachidonate lipoxygenases, and mixtures thereof; b) one or more hydroperoxy fatty acid converting enzyme capable of converting said hydroperoxy fatty acids into one or more derivatives of hydroperoxy fatty acids, wherein the hydroperoxy fatty acid converting enzymes are selected from the group consisting of cyclooxygenases (EC 1.14.99.1), allene oxide synthases (EC 4.2.1.92), hydroperoxide isomerases (EC 4.2.1.92, EC 5.3.99.1, EC 5.4.4.5, EC 5.4.4.6), hydroperoxide lyases (EC 4.2.1.92), hydroperoxide dehydratases (EC 4.2.1.92), divinyl ether synthases (EC 4.2.1.121, EC 4.2.1.B8, EC 4.2.1.B9), 9,12-octadecadienoate 8- hydroperoxide 8R-isomerases (EC 5.4.4.5), 9,12-octadecadienoate 8-hydroperoxide 8S-isomerases (EC 5.4.4.6), 7,10-hydroperoxide diol synthases, epoxy alcohol synthases, and mixtures therefore; and c) a surfactant system.
	
The teachings of all of the references have been stated in the previous Office Action.

Therefore, it would have been obvious to one of ordinary skill in the art to modify and/or combine the reference teachings to make the claimed invention by adding the alpha-dioxygenase 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


7.	Claims 27-29 and 33-40 stand provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of copending application Serial No. 16188615 in view of US20170321161 (11/09/2017; reference of record), US20030166485 (09/04/2003; reference of record), Hamberg et al. ("Fatty acid alpha-dioxygenases", Prostaglandins & other Lipid Mediators 68-69, 2002, pgs 363-374; IDS filed 04/17/2019), US20100080787 (04/01/2010; reference of record), Hamberg et al. (Biochem Biophys Res Commun. 2005 Dec 9;338(1):169-74; reference of record), US20150005223 (01/01/2015; reference of record).    Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  Applicant’s request filed 05/12/2021 to hold the rejection on abeyance is acknowledged.  However, until a terminal disclaimer is filed the claims stand rejected for the reasons of record.

The claims and/or the specification of the copending application teach a detergent composition comprising: a) one or more diol synthases capable of converting one or more unsaturated fatty acids into one or more oxylipins; and b) a surfactant system comprising: i) one or more anionic surfactants; and ii) one or more co-surfactants selected from the group consisting of amphoteric surfactant, zwitterionic surfactant, and mixtures thereof; wherein the weight ratio of the anionic surfactants to the co-surfactants is less than about 9:1; wherein the detergent composition is a liquid manual dishwashing detergent composition.	

The teachings of all of the references have been stated in the previous Office Action.

Therefore, it would have been obvious to one of ordinary skill in the art to modify and/or combine the reference teachings to make the claimed invention by adding the alpha-dioxygenase 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


8.	Claims 27-29 and 33-40 stand provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of copending application Serial No. 16188624 in view of US20170321161 (11/09/2017; reference of record), US20030166485 (09/04/2003; reference of record), Hamberg et al. ("Fatty acid alpha-dioxygenases", Prostaglandins & other Lipid Mediators 68-69, 2002, pgs 363-374; IDS filed 04/17/2019), US20100080787 (04/01/2010; reference of record), Hamberg et al. (Biochem Biophys Res Commun. 2005 Dec 9;338(1):169-74; reference of record), US20150005223 (01/01/2015; reference of record).    Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  Applicant’s request filed 05/12/2021 to hold the rejection on abeyance is acknowledged.  However, until a terminal disclaimer is filed the claims stand rejected for the reasons of record.

The claims and/or the specification of the copending application teach a liquid detergent composition comprising: a) one or more hydroperoxy fatty acid producing enzymes selected from the group consisting of arachidonate lipoxygenases, alpha-dioxygenases, and mixtures thereof; b) a surfactant system comprising one or more anionic surfactants and one or more co- surfactants selected from the group consisting of amphoteric surfactant, zwitterionic surfactant, and mixtures thereof, wherein the weight ratio of the anionic surfactants to the co-surfactants is less than about 9:1; and c) from about 30 wt% to about 95 wt% by weight of the composition, of water.

The teachings of all of the references have been stated in the previous Office Action.

Therefore, it would have been obvious to one of ordinary skill in the art to modify and/or 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.



Conclusion

9.	No claims are allowed.

10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652